DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Objections
Claim(s) 15-20 are objected to because of the following informalities:   	In particular, claim 15’s line 8, line 12 and line 15, each end with a period punctuation mark.  Appropriate correction is required. 	Claim 16 has the same issue due to dependency. 	In particular, claim 17 recites “a container device, wherein said container device is configured to track or monitor a consumption of a liquid stored in said container device:”, however it should recite “a container device, wherein said container device is configured to track or monitor a consumption of a liquid stored in said container device[:];”.  Appropriate correction is required. 	Claims 18-20 have the same issue due to dependency.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	In particular, claim 3 is indefinite because it depends upon itself. To further prosecution the examiner will interpret that the limitation depends upon the base claim 1. 	Claims 4-14 have the same issue due to dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7-9, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (“Sweeney”, US 2017/0238744 A1) in view of Hambrock et al. (“Hambrock”, US 2017/0340147 A1). 	1) Regarding claim 1, Sweeney discloses a system (Figs. 1-21) comprising: 	a container device (¶0069; Figs. 7-8), wherein said container device is configured to track or monitor a consumption of a liquid stored in said device (abstract: ¶0093; ¶0099; ¶0111; ¶0114); 	a container device body (Figs. 7-8)configured to store the liquid of which consumption of the liquid is tracked or monitored (¶0010; ¶0069; Figs. 7-8); 	a container device lid (¶0069; Fig. 1: cap 100) configured to prevent the liquid from escaping said container device body (¶0071 with regard to the flow of a beverage only being allowed when opening 112 is open); 	a straw opening (¶0071; Fig. 1: opening 112) in said container device lid (Fig. 1), wherein said straw opening is configured to allow access to the liquid stored in said container device body (¶0071); 	a pressure opening (Fig. 6: air vent valve 142) in said container device lid, wherein said pressure opening is configured to be operable for releasing any pressure built up within said container device body (¶0086); 	a capacitive sensor (¶0111); and  	an accelerometer implement (Sweeney discloses, in ¶0009-10, that the activity sensor  ). 	As per the limitation wherein said capacitive sensor is configured to monitor the liquid flowing in and out of said container device body. 	Sweeney discloses, in ¶0010-11, using sensors to detect and monitor fluid/liquid flow. 	Hambrock discloses, in ¶0015; ¶0036-37; ¶0059, the concept of using a capacitive sensor as a fluid flow meter. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a capacitive sensor as a fluid flow meter as taught by Hambrock which use less power (see ¶0059), into the system as taught by Sweeney, with the motivation to enhance the flow metering features of the system. 	As per the limitation wherein said accelerometer implement is configured to determine a tilt of said container device body. 	Sweeney discloses, in ¶0009, that at least one of the activity sensor may be used to detect tilting. 	Hambrock discloses, in ¶0016, the concept of using a accelerometer to detect tilting of a container. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a accelerometer to detect tilting of a container as taught by Hambrock, into the system as taught by Sweeney, with the motivation to enhance the accelerometer detection and monitoring features of the system. 	2) Regarding claim 2, Sweeney and Hambrock teach further comprising an LED display (Sweeney: ¶0022-23; Fig. 9: display device 160) implement that is configured to display water temperature, fluid capacity, internal pressure, date, time, battery status, custom messages, liquid/water purity, emojis, communication status, container status, and/or emergency or alarm notification (¶0022-24; ¶0090-92). 	3) Regarding claim 3, as per the limitation further comprising a temperature sensor that is configured to monitor a temperature of the liquid stored within said container device body. 	Hambrock discloses, in ¶0016, the use of temperature sensor to detect and monitor the temperature of fluid inside a container. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to  incorporate the use of temperature sensor to detect and monitor the temperature of fluid inside a container as taught by Hambrock, with the motivation to enhance the detection and monitoring features of the system. 	4) Regarding claim 5, Sweeney and Hambrock teach further comprising a pressure sensor that is configured to monitor an internal pressure of said container device body (Sweeney discloses, in ¶0090, the use of a pressure sensor to enable fluid measurements within the container). 	5) Regarding claim 7, Sweeney and Hambrock teach comprising a wireless communication means configured to communicate with an external device (Sweeney: ¶0147; Fig. 18), wherein sensor data from said container device is transmitted to an external device for synchronizing with a cloud-based application for remote access to the sensor data (Sweeney discloses, in ¶0147, the use of a cloud to enable the service center to receive the sensed data, hence the receiving component of the service center is synced with a cloud-based application). 	6) Regarding claim 8, Sweeney and Hambrock teach further comprising a rechargeable battery that is configured to power electrical components of container device body (Sweeney: ¶0105). 	7) Regarding claim 9, Sweeney and Hambrock teach further comprising a charging means configured to be operable for charging said rechargeable battery (Sweeney: ¶0089). 	8) Regarding claim 12, as per the limitation wherein said smart beverage container body comprises a double wall vacuum insulation, wherein said double wall vacuum insulation is configured to maintain a temperature of the liquid stored within said container device body. 	Hambrock discloses, in ¶0019, the concept of using two vacuum walls to enable a desire insulation (corresponding maintaining a desired temperature). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using two vacuum walls to enable a desire insulation, with the motivation to provide an insulation to the system to enhance consumer marketing features.   	9) Regarding claim 15, with consideration of the motivation to combine the teachings by Hambrock, in the rejection of claim 1, Sweeney combined with Hambrock teach a system comprising:  	means for storing a liquid of which consumption of the liquid is tracked or monitored (see analysis of the rejection of claim 1);  	means for preventing the liquid from escaping said storing means (see analysis of the rejection of claim 1); 	means for allowing access to the liquid (see analysis of the rejection of claim 1); 	means for releasing any pressure built up within said liquid storing means (see analysis of the rejection of claim 1);  	means for monitoring fluid flowing in and out of said liquid storing means (see analysis of the rejection of claim 1); and  	means for determining a tilt of said liquid storing means (see analysis of the rejection of claim 1). 	means for visually showing at least one of, water temperature, fluid capacity, internal pressure, date, time, battery status, custom messages, liquid/water purity, emojis, communication status, container status, and emergency or alarm notification (see analysis of the rejection of claim 2). 	means for monitoring a temperature of the liquid (see analysis of the rejection of claim 3); and 	means for monitoring an internal pressure of the liquid stored in said liquid storing means (see analysis of the rejection of claim 5). 	10) Regarding claim 16, Sweeney and Hambrock teach further comprising wireless communication means configured to communicate with an external device, wherein at least one of a capacitive sensor data, an accelerometer implement data, a pressure sensor data, a temperature sensor data, is transmitted to the external device for synchronizing with a cloud-based application for remote access to the sensor data (see analysis of the rejection of claim 7). 	11) Regarding claim 17, with consideration of the motivation to combine the teachings by Hambrock, in the rejection of claim 1, Sweeney combined with Hambrock teach a system comprising: 	a container device (see analysis of the rejection of claim 1), wherein said container device is configured to track or monitor a consumption of a liquid stored in said container device (see analysis of the rejection of claim 1): 	a container body (see analysis of the rejection of claim 1) that is configured to store the liquid of which consumption of the liquid is tracked or monitored (see analysis of the rejection of claim 1), in which said container body comprises a double walled container body for insulation (see analysis of the rejection of claim 9); 	a container lid (see analysis of the rejection of claim 1) that is configured to prevent the liquid from escaping said double walled container body (see analysis of the rejection of claim 1); 	a capacitive sensor (see analysis of the rejection of claim 1), wherein said capacitive sensor is configured to monitor the liquid flowing in and out of said double walled container body (see analysis of the rejection of claims 1 and 9); and 	an accelerometer implement (see analysis of the rejection of claim 1), wherein said accelerometer implement is configured to determine a tilt of said double walled container body (see analysis of the rejection of claim 1). 	12) Regarding claim 18, see analysis of the rejection of claim 2.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Hambrock, and in further view of Pan (CN 212307463 U). 	1) Regarding claim 4, as per the limitation wherein if the temperature of the liquid is above a predetermined high temperature, said display implement would be activated to show a “Hot Liquid” alarm notification. 	Pan discloses, on annotated pages 2-4 with reference to Figs. 1-3, the concept of using a temperature sensor within a container and monitoring fluid/liquid to alarm thresholds to provide a hot temperature indication via a display device. Notice that Pan discloses using a red indication to indicate/notify a user of hot fluid/liquid. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a temperature sensor within a container and monitoring fluid/liquid to alarm thresholds to provide a hot temperature indication via a display device as taught by Pan, into the system as taught by Sweeney and Hambrock, with the motivation to enhance the detection, monitoring and notification features of the system. 
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Hambrock, and in further view of Li (CN 110024705 A). 	1) Regarding claim 6, as per the limitation wherein if the pressure of the liquid is above a predetermined high pressure, said display implement would be activated to show a “High Pressure” alarm notification. 	Li discloses, on annotated page 7, claim 7, the concept of using a pressure sensor to determine the pressure of a consumable liquid and proper a notification of high pressure if the detected pressure is above a set range (corresponding to being above a predetermined high pressure). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a pressure sensor to determine the pressure of a consumable liquid and proper a notification of high pressure if the detected pressure is above a set range as taught by Li, into the system as taught by Sweeney and Hambrock, with the motivation to enhance the detection, monitoring and notification features of the system. 
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Hambrock, and in further view of Schucker et al. (“Schucker”, US 2019/0021529 A1). 	1) Regarding claim 10, as per the limitation further comprising a wireless charging base configured to provide power to said charging means. 	Schucker discloses, in ¶0114 with reference to Figs. 5-6, the concept of using a recharging module (corresponding to a wireless charging base) to enable charging of a rechargeable battery. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a recharging module (corresponding to a wireless charging base) to enable charging of a rechargeable battery as taught by Schucker, into the system as taught by Sweeney and Hambrock, with the motivation to enhance the battery charging features of the system. 	2) Regarding claim 11, Sweeney, Hambrock and Shucker teach further comprising: 	a processor (Sweeney: abstract: ¶0087); 	a memory component (Sweeney discloses, in ¶0117, that the processor has memory); 	a software algorithm stored in said memory component (Sweeney discloses, in ¶0017; ¶0148, the concept of monitoring consumption data to monitor the intake of fluid/liquid, which suggest that the processor is programmed to run the necessary monitoring features. Hambrock discloses, in ¶0079, the concept of programming a processor to enable liquid monitoring. Thus, it would have been obvious to a person of ordinary skill in the art to program the memory of Sweeney to enable the system to properly run the intake monitoring features), wherein said software algorithm is configured to use data from said capacitive sensor and accelerometer implement to verify liquid intake (Sweeney: ¶0148); and  	a main board where electrical components are arranged (Hambrock discloses, in ¶0064, the concept of providing a printed circuit board (corresponding to a main board) for arrangement of electrical components. Thus, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of programming a processor to enable liquid monitoring, with the motivation to enhance the electrical communication features of the system).
Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Hambrock, and in further view of Wang (CN 206491620 U). 	1) Regarding claim 13, as per the limitation further comprising a capacitive sensing ring, wherein said capacitive sensing ring is configured to detect human contact. 	Wang discloses, in abstract, the concept of using a capacitance touch sensor (corresponding to a capacitive sensing ring) to detect the lips of a user with activate an angle sensor.   	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a capacitance touch sensor to detect the lips of a user with activate an angle sensor as taught by Wang, into the system as taught by Sweeney and Hambrock, with the motivation to enhance the control features of the system. 	2) Regarding claim 14, Sweeney, Hambrock and Wang teach wherein at least one of a capacitive sensor data, an accelerometer implement data, a pressure sensor data, a temperature sensor data, and a capacitive sensing ring is transmitted to an external device for synchronizing with a cloud-based application for remote access to the data and social media integration (Sweeney discloses, in ¶0147, the use of a cloud to enable the service center to receive the sensed data, hence the receiving component of the service center is synced with a cloud-based application).
Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Hambrock, and in further view of Pan, Li and Wang. 	1) Regarding claim 19, with consideration of the motivation to combine the teachings by Hambrock, Pan, Li and Wang, in respective rejections of claims 1, 4, 6 and 13, Sweeney combined with Hambrock, Pan, Li and Wang teach a temperature sensor that is configured to monitor a temperature of the liquid stored within said smart beverage container body, wherein if the temperature of the liquid is above a predetermined high temperature, said display implement would be activated to show a “Hot Liquid” alarm notification (see analysis of the rejection of claim 4);  	a pressure sensor that is configured to monitor an internal pressure of said smart beverage container body, wherein if the pressure of the liquid is above a predetermined high pressure, said display implement would be activated to show a “High Pressure” alarm notification (see analysis of the rejection of claim 6); and 	a capacitive sensing ring, wherein said capacitive sensing ring is configured to detect human contact (see analysis of the rejection of claim 13). 	2) Regarding claim 20, Sweeney, Hambrock, Pan, Li and Wang teach a wireless communication means configured to communicate with an external device (see analysis of the rejection of claims 7 and 14), wherein sensor data from said smart beverage container device is transmitted to an external device for synchronizing with a cloud-based application for remote access to the sensor data (see analysis of the rejection of claim 13);  	a rechargeable battery that is configured to power electrical components of smart beverage container body (see analysis of the rejection of claim 8);  	a charging means configured to be operable for charging said rechargeable battery. a processor;  	a memory component (Sweeney discloses, in ¶0117, that the processor has memory);  	a software algorithm stored in said memory component (Sweeney discloses, in ¶0017; ¶0148, the concept of monitoring consumption data to monitor the intake of fluid/liquid, which suggest that the processor is programmed to run the necessary monitoring features. Hambrock discloses, in ¶0079, the concept of programming a processor to enable liquid monitoring. Thus, it would have been obvious to a person of ordinary skill in the art to program the memory of Sweeney to enable the system to properly run the intake monitoring features), wherein said software algorithm is configured to use data from said capacitive sensor and accelerometer implement to verify liquid intake (Sweeney: ¶0148); and  	wherein at least one of a capacitive sensor data, an accelerometer implement data, a pressure sensor data, a temperature sensor data, and a capacitive sensing ring data is transmitted to an external device for synchronizing with a cloud-based application for remote access to the data (see analysis of the rejection of claims 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20180084943 A1; US 10501246 B1; US 20140354438 A1; US 20140354438 A1; US 20160135626 A1; US 20200029714 A13; US 10683197 B1; US 20160286993 A1; US 20160025545 A1; US 20190125063 A1; US 20180197629 A1, container system monitoring the content of fluid/liquid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684